Exhibit 10.35

 

December 1, 2005

Mr. Howard K. Aihara

2366 Tryall

Tustin, CA  92782

AGREEMENT

Dear Mr. Aihara:

1.     Reference is made to (i) the Alliance Imaging, Inc. 1999 Equity Plan (the
“Option Plan”) and (ii) the Stock Option Agreement (the “Option Agreement”)
between Alliance Imaging, Inc. (the “Company”) and you, dated as of December 1,
2005.  In consideration of the Company granting you options under the Option
Plan, executing and delivering the Option Agreement and making the payments
described in Paragraph 5 below, you agree that no Competition Event (as defined
below) shall occur prior to nine (9) months after the Date of Termination (as
defined in the employment agreement between the Company and you as of the date
hereof (the “Employment Agreement”)).  Defined terms used but not defined herein
shall have the meaning ascribed thereto in the Employment Agreement.

2.     For purposes of this letter agreement, a Competition Event shall occur if
you directly or indirectly (i) engage in any imaging business or any other
business that becomes material to the Company’s business during your employment
by the Company (the “Company Business”) within the United States that is the
same or substantially similar to or competitive with any service provided by the
Company; (ii) compete or participate as agent, employee, consultant, advisor,
representative or otherwise in any enterprise engaged in a business which has
any operations engaged in the Company Business within the United States that is
the same or substantially similar to or competitive with any service provided by
the Company; or (iii) compete or participate as a stockholder, partner or joint
venturer, or have any direct or indirect financial interest, in any enterprise
which has any material operations engaged in the Company Business within the
United States that is the same or substantially similar to or competitive with
any service provided by the Company; provided, however, that nothing contained
herein shall prohibit you from owning no more than five percent (5%) of the
equity of any publicly traded entity with respect to which you do not serve as
an officer, director, employee, consultant or in any other capacity other than
as an investor.

3.     As a means reasonably designed to protect certain confidential
information of the Company which would otherwise inherently be utilized in the

 

 

--------------------------------------------------------------------------------


 

following proscribed activities, and in partial consideration of the Company’s
covenant to make the payment described in Paragraph 5, you agree that you will
not, prior to the nine (9) month anniversary of the Date of Termination, solicit
or make any other contact with, directly or indirectly, any customer of the
Company as of the Date of Termination with respect to the provision by you of
any service to any such customer that is the same or substantially similar to
any service provided to such customer by the Company.

4.     In partial consideration of the Company’s covenant to make the payment
described in Paragraph 5, you agree that you will not, prior to the nine (9)
month anniversary of the Date of Termination, solicit or make any other contact
with, directly or indirectly, any employee of the Company on the Date of
Termination (or any person who was employed by the Company at any time during
the three-month period prior to the Date of Termination) with respect to any
employment, services or other business relationship.

5.     In partial consideration of your covenants contained herein, the Company
shall, following the Date of Termination, pay you an amount equal to nine (9)
months of your annual base salary as of the effective date of the general
release referred in Paragraph 6 below.  The payment under this Paragraph 5 shall
be made in a lump sum.  Notwithstanding the foregoing, the Company shall not be
obligated to make any payments under this Paragraph 5 to you if your employment
with the Company is terminated by reason of your death or disability or for
Cause or by reason of your resignation other than for Good Reason.

6.     In partial consideration of the Company’s covenant to make the payment
described in Paragraph 5, the Company may require you to execute a full release
of claims against the Company and its officers, directors, agents and affiliates
concerning such matters and in such form as the Company shall prescribe.

7.     Notwithstanding paragraph 1 through 4 hereof, if the Company shall fail
to make any payment to you that the Company is obligated to make pursuant to
Paragraph 5 and such failure shall continue for more than five days after
receipt of notice from you, all future payments to you, if any, under Paragraph
5 shall become immediately due and payable and you shall be relieved of all
obligations under this Agreement.

8.     For purposes of paragraph 2 through 4 hereof, the term Company shall
include Alliance Imaging, Inc., its subsidiaries and/or its affiliates.

9.     You acknowledge that irreparable damage would occur in the event of a
breach of the provisions of this Agreement by you.  It is accordingly agreed
that, in addition to any other remedy to which it is entitled at law or in
equity, the Company shall be entitled to an injunction or injunctions to prevent
breaches of

--------------------------------------------------------------------------------


 

this letter agreement and to enforce specifically the terms and provisions of
this letter agreement.

10.   If, at the time of enforcement, any sentence, paragraph, clause, or
combination of the same of this Agreement is in violation of the law of any
state where applicable, such sentence, paragraph, clause, or combination of the
same shall be void in the jurisdictions where it is unlawful, and the remainder
of this Agreement shall remain binding on the parties.  In the event that any
part of any covenant of this Agreement is determined by a court of law to be
overly broad thereby making the covenant unenforceable, the parties agree that
such court shall substitute a judicially enforceable limitation in its place,
and that as so modified, the covenants shall be binding upon the parties as if
originally set forth in this Agreement.

If you are in agreement with the foregoing, please sign a copy of this letter
where indicated below.

Very truly yours,

 

 

ALLIANCE IMAGING, INC.

 

 

 

 

By:

/s/ Paul S. Viviano

 

Name:

 

Paul S. Viviano

 

Title:

 

Chairman of the Board

 

 

 

Chief Executive Officer

 

Acknowledged and agreed to

as of the date first above

written:

 

 

 

 

By:

/s/ Howard K. Aihara

 

 

Name: Howard K. Aihara

 

 

 

 

--------------------------------------------------------------------------------